NDFL 24SB (Rev. El!i6) Judginent in a Criminai Case
Sheet l

 

UNITED STATES DISTRICT COURT

Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.
ROMMEL H_ WALLS CB,SC Nllmb€l`f 32 lSCI`90-00£i/MCR

USM Nurnber: 05216-()17
Thornas S. Keith (Appointed - AFPD)

 

\..,/\.,/\.J\-.p'\.,./\u/\-/\-/\-/

Defendant’s Attorney

THE DEFENDANT:
pleaded guilty to count(s) One and Four of the Indictment on October 31, 2018

 

|:] pleaded nolo contendere tc count(s)

 

which was accepted by the court.
|:| was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Naturc of Offense Offense Ended Count
21 U.S.C. §§ 34l(a)(i) and Conspiracy to Distribute and Possess with Intent to September 18, 2018 Qne
84¥ (b)(})(A)(viii), and 846 Distribute 50 Grams or more ofMethamphetamine and

500 grams or More of a Mixture and Substance
Ccntaining Methamphetarnine

21 U.S.C. §§ 34l(a)(l) and Distribution of 5 Grams or More of Methamphetamine May 9, 2013 Four
84l(b)(1)(B)(viii), and iii U.S.C. and 50 Grarns or Mcre of a Mixture and Substance
§ 2 Containing Methamphetamine

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:\ The defendant has been found not guilty on count(s)

 

|E Count(s) Five § is l:] are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or maiiing address until aii fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

January 16, 2019
Dnte of lmposition of Jud,f;ment

Signature of Judge § z j

M. Casey Rodgers, United States District Judge
Naine and Titie of]udge

January 27 ,2019

Daie

 

 

 

NDFL 2453 (Rev. l ill 6) Jndgment in a Criminal Casc
Slieet 2 _ lmprisonrnent

 

§ndgment »- Page ; of ____'_]mm"_
DEFENDANT: ROMMEL H. WALLS
CASE NUMBER: 3:1801‘9{)-004/MCR

Ii\/[PRIS ONMENT

The defendant is hereby committed to the custody of the Federal Bnreau of Prisons to be imprisoned for a total term of:

120 months as to Count One and a term of 108 months as to Count Fonr, with said counts to run concurrently
one With the other.

m The court makes the following recommendations to the Bureau of Prisons:

The Comt recommends to the Bureau of Prisons that the defendant be designated to FCI, Marianna, Florida, or, if that
facility is not availabie, at a facility as close to Pensacoia, Fiorida, as the BOP can reasonably accommodatel

The Court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program. Additionaliy,
while awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of sentence, or for any other
reason, the court orders tire defendant to complete Drug Education classes and fuin participate in the BOP’s
nonresidential drug abuse treatment program.

The Court recommends that the defendant complete any and ali Cognitive Bebavior Therapy programs available at
his designated BOP institution

g The defendant is remanded to the custody ol` the Unlted States Marshal.

l:l The defendant sbali surrender to the United States Marshal for this district

|___i at i:| a.m. |:| p.m. on

|:l as notified by the United States Marshal.

 

[:] The defendant shall surrender for service of sentence at the institution designated by the Bureau ot`Prisons:

i:l before 2 p.m. on

 

|:| as notified by the United States Marsiial.

|:| as notified by the Probatlon or Pretrial Services Oftice.

 

 

 

 

RETURN
l have executed this judgment as foilows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STA'I`ES MARSHAL
BY

 

DEPUTY UNITED STATES MARSHAL

 

NDFL 245B (Rev. 1l/l6) Juclgment in a Criminal Casc
Sheet 3 “- Supervised Release

 

 

ludgment--Page 3 of _ ?

 

DEFENDANT$ ROMMEL H. WALLS
CASE NUMBER: 311801'90-004/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

5 years as to Count One and 4 years as to Count Four, with said counts to run concurrently one with the other.

MAN])ATGRY CONDITIONS

l. You must not commit another federai, state or local crime.
. You must`not unlawfully possess a controlled substance
3, You must refrain from any unlawful use oi" a controlled substance You must submit to one drug test within 15 days of release d'om
imprisonment and at least two periodic drug tests thereafter, as determined by the ccurt.
|:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check rfappi'icable)

4, 13 You must cooperate in the collection of DNA as directed by the probation officer. (check napplicable)

5. l:| You must comply with the requirements oftlie Sex Offender Registration and Notification Act (42 U.S.C. § l6901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worl<, are a student, or were convicted of a qualifying offense (check yapplicabi'e)

6. l:l You must participate in an approved program for domestic violence. (check n`appiicab!e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

NDl"lJ 245}3 (Rev. l ill 6) .ludgment in a Criminai Case

Sheet 3A -- Supervised Reiease

 

Judgment_Page 4 of i'

 

DEFENDANT: ROMMEL H. WALLS
CASE NUMBER: 3 : l 801'90-(}()4/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instructs you to repoit to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation oftieer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or eisewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full~time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days iri advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammuniticn, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risk to another peison (`including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that insti uction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overvz`ew ofProbali`on and Siipervi'sed
Re!ease Conci'i't:'ons, available at: www.uscourts.gov. '

' Defendant‘s Signature Date

 

 

 

NDFL 2453 (Rcv. iifl 6) Judgn'ient in aCrirninal Case

Sheet 3D _ Siipervised Reiease

Judgmcntif’age 5 of 7

DEFENDANT: ROMMEL H. WALLS
CASE NUMBER: 3 : l 801‘90-(}04/MCR

i.

SPECIAL CONDITIONS {)F SUPERVISION

You will be evaluated for substance abuse as weil as mental health and referred to treatment as
determined necessary through an evaluation process. Treatment should include participation in a
Cognitive Behavior Therapy program. You may be tested for the presence of illegal controlled
substances or alcohol at any time during the term of supervision

You must submit your person, property, home or vehicle to a Search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. You must
warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
defendant has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDFl. 24513 (Rev. 11/16) ludgment in a Crirninal Casc
Sheet 5 _ Criminal Monetary Pcnalties

 

Judgment m Pagc 6 of 7
DEFENDANT: ROMMEL H. WALLS

CASE NUMBER: 3 : l 801‘90-004/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessrnent JV'I`A Assessment* Fine Restitution
TOTALS $ 20{).00 $ 0 ~ none $ 0 ~ waived $ 0 - none
E The determination of restitution is deferred until . An Amendea' Judgment in a Cri'mindl Case (AO 245C) will be entered

after such determination
El The defendant must make restitution (including community restituticn) to the following payees in the amount listed beiow.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned paymeiit, unless specified otherwise in

the priority order or percentage payment column below. l-lowever, pursuant to l8 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** 7 Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

i:] The defendant must pay interest on restitution and a fine of more than $2,5()0, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1:). Ail of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to l8 U.S.C. § 3612(g).

i:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
i:| the interest requirement is waived for the |:i fine i:l restitution

|:| the interest requirement for the ij fine l::i restitution is modified as follows:

* .lustice for Victims ofTrafficking Act of 201 5, Pub. L. No. lift-22
** Findings for the total amount of losses are required under Chapters 109A, ilO, l lUA, and il3A ofTitle 18 for offenses committed on or
after September 13, 1994, but before Apri123, 1996.

 

NDFL 245B (Revl l 1/16} Juc|gment in a Criminal Case
Sheet 6 _ Scheduie of Payments

 

Judgrnent f Pagc 7 of
DEFENDANT: ROMMEL H. WALLS

CASE NUMBER: 3118cr90-004/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A ix Lump sum payment of $ 200.00 Special Monetary Assessment, due immediately

|:I not later than

,or
ij in accordance with i:i C, |:i D, |:i E,orl i:] Fbelow; or

 

B |:l Payment to begin immediately (may be combined with i::| C, m D, or i:l F below); or
C |:] Payment in equal _ (e.g., weekly, momhi'y, qzmrrerly) installments of $ over a period of
(e.g., months oryecu~s), to commence (e.g., 30 or 60 daysj after the date of this judgment; or
D i:l Payment in equal (e.g.. weekly, monrh!y, quarrerly) installments of $ over a period of
(e.g., months or years), to commence __ (e.g., 30 01'60 daij after release from imprisonment to a
term cf Supervision; or
E i:l Payment during the term of supervised release will commence within (e.g., 30 01160 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F i:l Speciai instructions regarding the payment of criminal monetary penalties:

Unless the couit has expressly ordered othei'wise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons1

lnmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

i::l .loint and Several

Defendant and Co-Defendant Names and Case Numbers (i'ncludr'ag defendant aumbe);), Total Amount, Joint and Several Aniount,

and corresponding payee, if appropriate

i:l The defendant shall pay the cost of prosecution
|:] The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine pi'incipal, (5) fine
interest, (6) community restitution (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs. ,

 

